Barrett, J.
There seems to have been some conflict as to what is a special proceeding (27 N. Y., 629; 20 How., 304; 4 Keys, 66).
*75But none of the cases doubt that where the matter is in court, and not merely before a judicial officer out of court, section 3 of the Code applies. The present proceeding was in the court." The writ was returnable thereto, and the final judgment was at special term. Under these circumstances 55 N. Y., is applicable, and the taxation must be affirmed.
Taxation affirmed.